Exhibit 10.1

 

THE COCA-COLA COMPANY
1999 STOCK OPTION PLAN
(Amended and Restated Through February 20, 2013)

 

Section 1. Purpose

 

The purpose of The Coca-Cola Company 1999 Stock Option Plan (the “Plan”) is to
advance the interest of The Coca-Cola Company (the “Company”) and its Related
Companies (as defined in Section 2) by encouraging and enabling the acquisition
of a financial interest in the Company by officers and other key employees of
the Company or its Related Companies. In addition, the Plan is intended to aid
the Company and its Related Companies in attracting and retaining key employees,
to stimulate the efforts of such employees and to strengthen their desire to
remain in the employ of the Company and its Related Companies. Also, the Plan is
intended to help the Company and its Related Companies, in certain instances, to
attract and compensate consultants to perform key services.

 

Section 2. Definitions

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means a day on which the New York Stock Exchange is open for
securities trading.

 

“Change in Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A under the Securities Exchange Act of 1934 (“1934 Act”) as in
effect on January 1, 1999, provided that such a change in control shall be
deemed to have occurred at such time as (i) any “person” (as that term is used
in Sections 13(d) and 14(d)(2) of the 1934 Act), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act as in effect on January 1,
1999) directly or indirectly, of securities representing 20% or more of the
combined voting power for election of directors of the then outstanding
securities of the Company or any successor of the Company; (ii) during any
period of two (2) consecutive years or less, individuals who at the beginning of
such period constituted the Board of Directors cease, for any reason, to
constitute at least a majority of the Board of Directors, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) the shareowners of the Company approve any merger
or consolidation as a result of which the KO Common Stock (as defined below)
shall be changed, converted or exchanged (other than a merger with a wholly
owned subsidiary of the Company) or any liquidation of the Company or any sale
or other disposition of 50% or more of the assets or earning power of the
Company, and such merger, consolidation, liquidation or sale is completed; or
(iv) the shareowners of the Company approve any merger or consolidation to which
the Company is a party as a result of which the persons who were shareowners of
the Company immediately prior to the effective date of the merger or
consolidation shall have beneficial ownership of less than 50% of the combined
voting power for election of directors of the surviving corporation following
the effective date of such merger or consolidation, and such merger,
consolidation, liquidation or sale is completed; provided, however, that no
Change in Control shall be deemed to have occurred if, prior to such times as

 

--------------------------------------------------------------------------------


 

a Change in Control would otherwise be deemed to have occurred, the Board of
Directors determines otherwise. Additionally, no Change in Control will be
deemed to have occurred under clause (i) if, subsequent to such time as a Change
of Control would otherwise be deemed to have occurred, a majority of the
Directors in office prior to the acquisition of the securities by such person
determines otherwise.

 

“Committee” means a committee appointed by the Board of Directors in accordance
with the Company’s By-Laws from among its members.

 

“Disabled” or “Disability” means a condition for which an optionee becomes
eligible for a disability benefit under the long term disability insurance
policy issued to the Company providing Basic Long Term Disability Insurance
benefits pursuant to The Coca-Cola Company Health and Welfare Benefits Plan, or
under any other long term disability plan which hereafter may be maintained by
the Company, whether or not the optionee is covered by such plans.

 

“ISO” means an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended.

 

“KO Common Stock” means The Coca-Cola Company Common Stock, par value $.25 per
share.

 

“Majority-Owned Related Company” means a Related Company in which the Company
owns, directly or indirectly, 50% or more of the voting stock or capital at the
relevant time.

 

“NSO” means a stock option that does not constitute an ISO.

 

“Options” means ISOs and NSOs granted under this Plan.

 

“Related Company” or “Related Companies” means corporation(s) or other business
organization(s) in which the Company owns, directly or indirectly, 20% or more
of the voting stock or capital at the relevant time.

 

“Years of Service” means “Years of Vesting Service” as that term is defined in
The Coca-Cola Company Pension Plan.

 

Section 3. Options

 

The Company may grant ISOs and NSOs to those persons meeting the eligibility
requirements in Section 6(a) and NSOs to those persons meeting the eligibility
requirements in Sections 6(b) and 6(c).

 

Section 4. Administration

 

The Plan shall be administered by the Committee. No person, other than members
of the Committee, shall have any discretion concerning decisions regarding the
Plan. The Committee shall determine the key employees of the Company and its
Related Companies (including officers, whether or not they are directors) and
consultants to whom, and the time or times at which, Options will be

 

2

--------------------------------------------------------------------------------


 

granted; the number of shares to be subject to each Option; the duration of each
Option; the time or times within which the Option may be exercised; the
cancellation of the Option (with the consent of the holder thereof); and the
other conditions of the grant of the Option, at grant or while outstanding,
pursuant to the terms of the Plan. The provisions and conditions of the Options
need not be the same with respect to each optionee or with respect to each
Option.

 

The Committee may, subject to the provisions of the Plan, establish such
rules and regulations as it deems necessary or advisable for the proper
administration of the Plan, and may make determinations and may take such other
action in connection with or in relation to the Plan as it deems necessary or
advisable. Each determination or other action made or taken pursuant to the
Plan, including interpretation of the Plan and the specific conditions and
provisions of the Options granted hereunder by the Committee, shall be final and
conclusive for all purposes and upon all persons including, but without
limitation, the Company, its Related Companies, the Committee, the Board,
officers and the affected employees and consultants to the Company and/or its
Related Companies, optionees and the respective successors in interest of any of
the foregoing.

 

Section 5. Stock

 

(a)   The KO Common Stock to be issued, transferred and/or sold under the Plan
shall be made available from authorized and unissued KO Common Stock or from the
Company’s treasury shares. The total number of shares of KO Common Stock that
may be issued or transferred under the Plan pursuant to Options granted
thereunder may not exceed 120,000,000 shares (which was adjusted to 240,000,000
shares to reflect the stock split effected on July 27, 2012 and is subject to
further adjustment as described below). Such number of shares shall be subject
to adjustment in accordance with Section 5 and Section 11.

 

(b)   Shares Counted Against Limitation.  If an  Option is exercised by
delivery, sale or attestation of  Shares of KO Common Stock under Section 7, or
if the tax withholding obligation is satisfied by withholding or selling Shares
of KO Common Stock under Section 7, the number of Shares of KO Common Stock
deemed to have been issued under the Plan (for purposes of the limitation set
forth in this section) shall be the number of Shares of KO Common Stock that
were subject to the Option or portion thereof so exercised and not the net
number of Shares of KO Common Stock actually issued upon such exercise.

 

(c)   Lapsed Awards.  If an Option: (i) expires; (ii) is terminated,
surrendered, or canceled without having been exercised in full; or (iii) is
otherwise forfeited in whole or in part, then the unissued Shares of KO Common
Stock that were subject to such Option and/or such surrendered, canceled, or
forfeited Shares of KO Common Stock shall become available for future grant
under the Plan.

 

Section 6. Eligibility

 

Options may be granted to:

 

(a)  employees of the Company and its Majority-Owned Related Companies,

 

3

--------------------------------------------------------------------------------


 

(b) particular employee(s) of a Related Company, who within the past eighteen
(18) months were employee(s) of the Company or a Majority-Owned Related Company,
and in rare instances to be determined by the Committee in its sole discretion,
employees of a Related Company who have not been employees of the Company or a
Majority-Owned Related Company within the past eighteen (18) months, and

 

(c) consultants providing key services to the Company or its Related Companies
(provided that consultants are natural persons and are not former employees of
the Company or any Related Company, and that consultants shall be eligible to
receive only NSOs and shall not be eligible to receive ISOs).

 

Effective January 1, 2008, Options may not be granted to any individual
described in Section 6(b) or 6(c).   No person shall be granted the right to
acquire, pursuant to Options granted under the Plan, more than 5% of the
aggregate number of shares of KO Common Stock originally authorized under the
Plan, as adjusted pursuant to Section 11.

 

Section 7. Awards of Options

 

Except as otherwise specifically provided in this Plan, Options granted pursuant
to the Plan shall be subject to the following terms and conditions:

 

(a)   Option Price. The Option price shall be no less than 100% of the fair
market value of the KO Common Stock on the date of grant. The fair market value
of a share of KO Common Stock shall be the average of the high and low market
prices at which a share of KO Common Stock shall have been sold on the date of
grant, or on the next preceding trading day if such date was not a trading date,
as reported on the New York Stock Exchange Composite Transactions listing.

 

(b)   Payment of Option Price. The Option price shall be paid in full at the
time of exercise, except as provided in the next sentence. If an exercise is
executed by Merrill Lynch, Pierce, Fenner & Smith using the cashless method, the
exercise price shall be paid in full no later than the close of business on the
third Business Day following the exercise.

 

Payment may be in cash or, upon conditions established by the Committee, by
delivery of shares of KO Common Stock owned for at least six (6) months by the
optionee prior to the date of exercise.

 

The optionee, if a U.S. taxpayer, may elect to satisfy Federal, state and local
income tax liabilities due by reason of the exercise by the withholding of
shares of KO Common Stock.

 

If shares are delivered to pay the Option price or if shares are withheld for
U.S. taxpayers to satisfy such tax liabilities, the value of the shares
delivered or withheld shall be computed on the basis of the reported market
price at which a share of KO Common Stock most recently traded prior to the time
the exercise order was processed. Such price will be determined by reference to
the New York Stock Exchange Composite Transactions listing.

 

4

--------------------------------------------------------------------------------


 

(c)   Exercise May Be Delayed until Withholding is Satisfied. The Company may
refuse to recognize the exercise an Option if the optionee has not made
arrangements satisfactory to the Company to satisfy the tax withholding which
the Company determines is necessary to comply with applicable requirements.

 

(d)   Duration of Options. The duration of Options shall be determined by the
Committee, but in no event shall the duration of an Option exceed ten years from
the date of its grant.

 

(e)   Vesting. Options shall contain such vesting terms as are determined by the
Committee, at its sole discretion, including, without limitation, vesting upon
the achievement of certain specified performance targets. In the event that no
vesting determination is made by the Committee, Options shall vest as follows:
(1) 25% on the first anniversary of the date of the grant; (2) 25% on the second
anniversary of the date of the grant; (3) 25% on the third anniversary of the
date of the grant; and (4) 25% on the fourth anniversary of the date of the
grant.

 

(f)    Other Terms and Conditions. Options may contain such other provisions,
not inconsistent with the provisions of the Plan, as the Committee shall
determine appropriate from time to time, including vesting provisions; provided,
however, that, except in the event of a Change in Control or the Disability or
death of the optionee, no grant shall provide that an Option shall be
exercisable in whole or in part for a period of twelve (12) months from the date
on which the Option is granted. The grant of an Option to any employee shall not
affect in any way the right of the Company and any Related Company to terminate
the employment of such employee. The grant of an Option to any consultant shall
not affect in any way the right of the Company and any Related Company to
terminate the services of such consultant.

 

(g)   ISOs. The Committee, with respect to each grant of an Option to an
optionee, shall determine whether such Option shall be an ISO, and, upon
determining that an Option shall be an ISO, shall designate it as such in the
written instrument evidencing such Option. If the written instrument evidencing
an Option does not contain a designation that it is an ISO, it shall not be an
ISO.

 

The aggregate fair market value (determined in each instance on the date on
which an ISO is granted) of the KO Common Stock with respect to which ISOs are
first exercisable by any optionee in any calendar year shall not exceed $100,000
for such optionee (or such other time limit as may be required by the Internal
Revenue Code of 1986, as amended). If any subsidiary or Majority-Owned Related
Company of the Company shall adopt a stock option plan under which Options
constituting ISOs may be granted, the fair market value of the stock on which
any such incentive stock options are granted and the times at which such
incentive stock options will first become exercisable shall be taken into
account in determining the maximum amount of ISOs which may be granted to the
optionee under this Plan in any calendar year.

 

Section 8. Nontransferability of Options

 

No Option granted pursuant to the Plan shall be transferable otherwise than by
will or by the laws of descent and distribution. During the lifetime of an
optionee, the Option shall be exercisable only by the optionee personally or by
the optionee’s legal representative.

 

5

--------------------------------------------------------------------------------


 

Section 9. Effect of Termination of Employment, Other Changes of Employment or
Employee Status, Death, or a Change in Control

 

(a)   For Employees. For optionees who are employees of the Company or its
Related Companies on the date of grant, the following provisions shall apply:

 

Event

 

Impact on Vesting

 

Impact on Exercise Period

Employment terminates upon Disability

 

All Options become immediately vested

 

Option expiration date provided in grant continues to apply

 

 

 

 

 

Employee is involuntary terminated after attaining age 50 and completing 10
Years of Service because of reduction in workforce, internal reorganization, or
job elimination and optionee signs a release of all claims and, if requested, an
agreement on confidentiality and competition

 

Options held at least 12 months continue to vest for four years from termination
date in accordance with the Option vesting schedule provided in the grant.
Options held less than 12 months are forfeited.

 

Expires upon earlier of (1) four years from termination date, or (2) the Option
expiration date provided in the grant agreement.

 

 

 

 

 

Employment terminates after attaining age 60 and completing 10 Years of Service

 

Option held at least 12 full calendar months become immediately vested; Options
held less than 12 full calendar months are forfeited

 

Option expiration date provided in grant continues to apply

 

 

 

 

 

Employment terminates upon death (including death during/after Disability)

 

All Options become immediately vested

 

Right of executor, administrator of estate (or other transferee permitted by
Section 8) terminates on earlier of (1) 5 years from the date of death, or
(2) the expiration date provided in the Option

 

 

 

 

 

Employment with the Company or a Majority-Owned Related Company terminates
within two years of a Change in Control(1)

 

All Options become immediately vested

 

Option expiration date provided in grant continues to apply

 

 

 

 

 

Termination of employment for

 

Unvested Options are forfeited

 

Expires upon earlier of

 

--------------------------------------------------------------------------------

(1) Notwithstanding anything else herein, in the event of a Change in Control of
the Company whereby the Options are to be i) cancelled or not assumed by the
other party to the Change of Control, or ii) not replaced by substantially
similar options by the other party to the Change of Control, all options become
immediately vested upon the Change in Control.

 

6

--------------------------------------------------------------------------------


 

any other reason.

 

 

 

6 months from termination date or Option expiration date provided in grant

 

 

 

 

 

US military leave

 

Vesting continues during leave

 

Option expiration date provided in grant continues to apply

 

 

 

 

 

Eleemosynary service

 

Committee’s discretion

 

Committee’s discretion

 

 

 

 

 

US FMLA leave of absence

 

Vesting continues during leave

 

Option expiration date provided in grant continues to apply

 

 

 

 

 

Company investment in optionees employer falls under 20% (this constitutes a
termination of employment under the Plan, effective the date the investment
falls below 20%)

 

Unvested Options are forfeited

 

Expires upon earlier of 6 months from termination date or Option expiration date
provided in grant

 

 

 

 

 

OR

 

 

 

 

 

 

 

 

 

employment is transferred to an entity in which the Company’s ownership interest
is less than 20%

 

 

 

 

 

 

 

 

 

Employment transferred to Related Company

 

Vesting continues after transfer

 

Option expiration date provided in grant continues to apply

 

 

 

 

 

Death after employment has terminated but before Option has expired (note that
termination of employment may have resulted in a change to the original Option
expiration date provided in the grant)

 

Not applicable

 

Right of executor, administrator of estate (or other transferee permitted by
Section 8) terminates on earlier of (1) 5 years from the date of death, or
(2) the Option expiration that applied at the date of death (note that
termination of employment may have resulted in a change to the original Option
expiration date provided in the grant)

 

In the case of other leaves of absence not specified above, optionees will be
deemed to have terminated employment (so that Options unvested will expire and
the Option exercise period will end on the earlier of 6 months from the date the
leave began or the Option expiration date provided in the grant), unless the
Committee identifies a valid business interest in doing otherwise in which case
it may specify what provisions it deems appropriate in its sole discretion;
provided that the Committee shall have no obligation to consider any such
matters.

 

7

--------------------------------------------------------------------------------


 

(b)   For Consultants. For optionees who are consultants, the provisions
relating to changes of work assignment, death, disability, Change in Control, or
any other provision of an Option shall be determined by the Committee at the
date of the grant.

 

(c)   Committee Retains Discretion To Establish Different Terms Than Those
Provided in Sections 9(a) or 9(b). Notwithstanding the foregoing provisions, the
Committee may, in its sole discretion, establish different terms and conditions
pertaining to the effect of an optionee’s termination on the expiration or
exercisability of Options at the time of grant or (with the consent of the
affected optionee) on the expiration or exercisability of outstanding Options.
However, no Option can have a term of more than fifteen years.

 

Section 10. No Rights as a Shareowner

 

An optionee or a transferee of an optionee pursuant to Section 8 shall have no
right as a shareowner with respect to any KO Common Stock covered by an Option
or receivable upon the exercise of an Option until the optionee or transferee
shall have become the holder of record of such KO Common Stock, and no
adjustments shall be made for dividends in cash or other property or other
distributions or rights in respect to such KO Common Stock for which the record
date is prior to the date on which the optionee or transferee shall have in fact
become the holder of record of the share of KO Common Stock acquired pursuant to
the Option.

 

Section 11. Adjustment in the Number of Shares and in Option Price

 

In the event there is any change in the shares of KO Common Stock through the
declaration of stock dividends, or stock splits or through recapitalization or
merger or consolidation or combination of shares or spin-offs or otherwise, the
Committee or the Board shall make an appropriate adjustment in the number of
shares of KO Common Stock available for Options as well as the number of shares
of KO Common Stock subject to any outstanding Option and the Option price or
exercise price thereof. Any such adjustment may provide for the elimination of
any fractional shares which might otherwise become subject to any Option without
payment therefor.

 

Section 12. Recapture of Options

 

The Company shall seek to recover any Option granted to any executive as
required by the provisions of the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any other “clawback” provision required by law or the listing
standards of the New York Stock Exchange.

 

Section 13. Amendments, Modifications and Termination of the Plan

 

The Board or the Committee may terminate the Plan at any time. From time to
time, the Board or the Committee may suspend the Plan, in whole or in part. From
time to time, the Board or the Committee may amend the Plan, in whole or in
part, including the adoption of amendments deemed necessary or desirable to
qualify the Options under the laws of various countries (including tax laws) and
under rules and regulations promulgated by the Securities and Exchange
Commission with respect to optionees who are subject to the provisions of
Section 16 of the 1934 Act, or to correct any defect or supply an omission or
reconcile any inconsistency in the Plan or in any Option granted thereunder, or

 

8

--------------------------------------------------------------------------------


 

for any other purpose or to any effect permitted by applicable laws and
regulations, without the approval of the shareowners of the Company. However, in
no event may additional shares of KO Common Stock be allocated to the Plan or
any outstanding option be repriced or replaced without share-owner approval.
Without limiting the foregoing, the Board of Directors or the Committee may make
amendments applicable or inapplicable only to participants who are subject to
Section 16 of the 1934 Act.

 

No amendment or termination or modification of the Plan shall in any manner
affect any Option theretofore granted without the consent of the optionee,
except that the Committee may amend or modify the Plan in a manner that does
affect Options theretofore granted upon a finding by the Committee that such
amendment or modification is in the best interest of holders of outstanding
Options affected thereby. Grants of ISOs may be made under this Plan until
February 18, 2009 or such earlier date as this Plan is terminated, and grants of
NSOs may be made until all of the 120,000,000 shares of KO Common Stock
authorized for issuance hereunder (adjusted as provided in Sections 5 and
11) have been issued or until this Plan is terminated, whichever first occurs.
The Plan shall terminate when there are no longer Options outstanding under the
Plan, unless earlier terminated by the Board or by the Committee.

 

Section 14. Governing Law

 

Except to extent preempted by Federal Law, this Plan shall be construed,
governed and enforced under the laws of the State of Delaware (without regard to
the conflicts of law principles thereof) and any and all disputes arising under
this Plan are to be resolved exclusively by courts sitting in Delaware.

 

9

--------------------------------------------------------------------------------